MAINE	SUPREME	JUDICIAL	COURT	                                     Reporter	of	Decisions	
Decision:	 2017 ME 114 
Docket:	   Kno-16-237	
Argued:	   February	8,	2017		
Decided:	  June	6,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	and	HUMPHREY,	JJ.	
	
	
                            STEVEN	WOLFRAM	et	al.	
                                      	
                                     v.	
                                      	
                          TOWN	OF	NORTH	HAVEN	et	al.	
	
	
HUMPHREY,	J.	

      [¶1]		Steven	Wolfram	and	the	Mullins	Development	Trust	appeal	from	a	

judgment	of	the	Superior	Court	(Knox	County,	Billings,	J.)	affirming	a	decision	

of	 the	 Town	 of	 North	 Haven	 Board	 of	 Appeals	 upholding	 a	 permit	 issued	 by	

the	Town	of	North	Haven	Planning	Board	to	Nebo	Lodge,	Inc.,	and	Nebo	Real	

Estate,	LLC.		We	affirm	the	judgment.	

                                  I.		BACKGROUND	

      [¶2]	 	 In	 October	 2013,	 Nebo	 Lodge,	 Inc.,	 and	 Nebo	 Real	 Estate,	 LLC,	

(collectively,	 Nebo	 Lodge)	 filed	 an	 application	 for	 a	 land	 use	 permit.	 	 Nebo	

Lodge,	 which	 operates	 an	 inn	 and	 restaurant	 in	 North	 Haven,	 sought	 to	 tear	

down	 “the	 bungalow”—one	 of	 two	 existing	 structures	 on	 the	 property—and	

rebuild	it	as	“the	annex.”		The	other	structure,	“the	lodge,”	houses	the	inn	and	
2	

restaurant.	 	 The	 lodge	 was	 previously	 renovated	 and	 expanded	 in	 2009	 and	

2010.	

          [¶3]	 	 In	 addition	 to	 increasing	 the	 size	 of	 the	 annex	 structure,	 Nebo	

Lodge	proposed	a	change	in	use,	including	two	bedrooms	for	staff;	an	office;	

storage	 for	 food,	 bikes,	 trash,	 and	 recycling;	 and	 a	 kitchen	 for	 processing,	

refrigerating,	and	freezing	food.		Nebo	Lodge	submitted	a	second	application	

for	 a	 land	 use	 permit	 seeking	 authorization	 for	 “wrecking,”	 described	 as	 a	

“partial	tear	down”	that	would	leave	a	“small	piece”	of	the	previous	bungalow	

structure	intact.		

          [¶4]		The	Planning	Board	held	three	public	hearings	on	October	30	and	

November	 3	 and	 4,	 2013.	 	 Steven	 Wolfram,	 who	 owns	 property	 across	 the	

street	 from	 the	 Nebo	 Lodge	 property,	 opposed	 the	 applications.1	 	 On	

November	 13,	 2013,	 the	 Planning	 Board	 approved	 the	 applications	 with	

conditions.		

	         [¶5]	 	 Wolfram	 appealed	 to	 the	 North	 Haven	 Board	 of	 Appeals	 (BOA),	

and	the	BOA	held	hearings	on	March	12	and	17,	2014.2		See	North	Haven,	Me.,	


     1		Although	Wolfram	was	not	physically	present	at	the	hearings	before	the	Planning	Board,	his	

attorney	appeared	on	his	behalf,	and	Wolfram	participated	by	telephone	in	addition	to	submitting	a	
written	position	statement.			

     2	
    	 Nebo	 Lodge	 demolished	 the	 bungalow	 structure	 and	 began	 reconstruction	 after	 receiving	
Planning	Board	approval	but	before	the	BOA	hearing.		The	code	enforcement	officer	testified	that	a	
corner	of	the	old	structure	was	retained	to	hold	up	the	stairs	in	the	rebuilt	annex.	
                                                                                                        3	

Land-Use	 Ordinance	 §	 5.5	 (Feb.	 16,	 2010).	 	 Four	 BOA	 members	 recused	

themselves	 due	 to	 conflicts	 of	 interest,	 and	 they	 were	 replaced	 by	 other	

individuals	 believed	 to	 have	 no	 conflicts.	 	 The	 BOA	 accepted	 evidence	 and	

made	 factual	 findings.	 	 The	 BOA	 affirmed	 the	 Planning	 Board	 decision	 in	 a	

written	decision	with	findings	of	fact	and	conclusions	of	law.			

        [¶6]		Wolfram	appealed	to	the	Superior	Court,	contending	that	the	BOA	

erred	in	interpreting	various	provisions	in	North	Haven’s	Ordinance	and	that	

the	 permit	 review	 process	 violated	 his	 due	 process	 rights.3	 	 See	 30-A	 M.R.S.	

§	2691(4)	 (2016);	 M.R.	 Civ.	 P.	 80B.	 	 The	 court	 affirmed	 the	 BOA’s	 decision.		

Wolfram	appealed.		See	M.R.	Civ.	P.	80B(n);	M.R.	App.	P.	2.	

                                            II.		DISCUSSION	

A.	     Standard	of	Review	

	       [¶7]	 	 “Our	 review	 of	 administrative	 decision-making	 is	 deferential	 and	

limited.”	 	 Beal	 v.	 Town	 of	 Stockton	 Springs,	 2017 ME 6,	 ¶	 13,	 153 A.3d 768.		

“When	a	zoning	board	of	appeals	acts	as	the	tribunal	of	original	jurisdiction	as	

both	 fact	 finder	 and	 decision	 maker,[4]	 we	 review	 its	 decision	 directly	 for	


    3		Although	Wolfram	alleged	that	the	decision	was	affected	by	bias,	he	did	not	move	for	a	trial	of	

facts	regarding	the	alleged	bias.		See	M.R.	Civ.	P.	80B(d),	(i).		
   4		Because	the	BOA	accepted	evidence	and	made	factual	findings,	as	authorized	by	the	Ordinance	

and	 by	 statute,	 see	 North	 Haven,	 Me.,	 Land-Use	 Ordinance	 §	 5.5	 (Feb.	 16,	 2010);	 30-A	 M.R.S.	
§	2691(3)(D)	(2016),	we	review	its	decision	directly.		See	Rossignol	v.	Me.	Pub.	Emps.	Ret.	Sys.,	2016
ME 115,	¶	6,	144 A.3d 1175;	Stewart	v.	Town	of	Sedgwick,	2000 ME 157,	¶	7	&	n.2,	757 A.2d 773.	
4	

errors	 of	 law,	 abuse	 of	 discretion,	 or	 findings	 not	 supported	 by	 substantial	

evidence	in	the	record.”		Brackett	v.	Town	of	Rangeley,	2003 ME 109,	¶	15,	831
A.2d 422.		Ordinances	are	construed	de	novo.		Merrill	v.	Town	of	Durham,	2007
ME 50,	¶	7,	918 A.2d 1203.		As	the	party	seeking	to	vacate	the	BOA’s	decision,	

Wolfram	 bears	 the	 burden	 of	 persuasion	 on	 appeal.	 	 See	 Duffy	 v.	 Town	 of	

Berwick,	2013 ME 105,	¶	13,	82 A.3d 148.	

B.	    Ground	Area	Restriction	for	Nonconforming	Structures	

	      [¶8]	 	 The	 size	 of	 the	 Nebo	 Lodge	 property	 is	 less	 than	 the	

20,000-square-foot	 minimum	 lot	 size	 in	 the	 Village	 District,	 which	 rendered	

the	bungalow	and	the	lodge	nonconforming.		See	North	Haven,	Me.,	Land-Use	

Ordinance	§§	2.2,	2.3,	2.5,	3.3(D).		Wolfram	first	argues	that	the	annex	exceeds	

the	 allowable	 expansion	 of	 a	 nonconforming	 structure	 pursuant	 to	 the	

Ordinance.		

       [¶9]		“In	construing	the	language	of	an	ordinance,	the	ordinance	is	to	be	

considered	 as	 a	 whole.”	 	 Jade	 Realty	 Corp.	 v.	 Town	 of	 Eliot,	 2008 ME 80,	 ¶	 9,	

946 A.2d 408.		Undefined	terms	are	given	their	common	meaning	“unless	the	

context	clearly	indicates	otherwise.”		Id.	(quotation	marks	omitted).		Because	

the	intent	of	zoning	is	generally	to	abolish	nonconforming	structures	and	uses,	

“zoning	 provisions	 that	 restrict	 nonconformities	 are	 liberally	 construed,	 and	
                                                                                                           5	

zoning	 provisions	 that	 allow	 nonconformities	 are	 strictly	 construed.”	 	 Day	 v.	

Town	of	Phippsburg,	2015 ME 13,	¶	15,	110 A.3d 645.			

        [¶10]		Section	2.5	provides	that	

     [a]ny	 structure	 in	 existence	 as	 of	 the	 effective	 date	 of	 this	
     Ordinance,	 which	 becomes	 non-conforming	 solely	 from	 a	 failure	
     to	 satisfy	 the	 area	 requirements	 of	 the	 district	 in	 which	 it	 is	
     located,	may	be	repaired,	maintained,	and	improved.		
     	
North	Haven,	Me.,	Land-Use	Ordinance	§	2.5.		Nonconforming	structures	“may	

be	enlarged	.	.	.	without	a	variance,”	so	long	as	“the	enlargement	.	.	.	contains	

no	 more	 than	 33%	 of	 the	 ground	 area	 of	 the	 grandfathered	 structure.”5	 	 Id.	

§	2.5(B).		Here,	the	ground	area	of	the	annex	is	less	than	33%	larger	than	the	

ground	 area	 of	 the	 previous	 structure,	 the	 bungalow.	 	 Wolfram	 interprets	

section	 2.5,	 however,	 to	 limit	 the	 total	 expansion	 of	 all	 nonconforming	

structures	 on	 a	 lot	 to	 33%	 of	 the	 ground	 area	 of	 a	 single	 nonconforming	

structure.	 	 He	 thus	 interprets	 section	 2.5	 to	 require	 the	 Town	 to	 aggregate	

each	 expansion	 on	 the	 lot	 and	 to	 prohibit	 further	 expansion	 once	 that	

percentage,	 tied	 to	 a	 single	 nonconforming	 structure,	 has	 been	 reached.		

Because	 Nebo	 Lodge	 expanded	 the	 lodge	 in	 2009	 and	 2010,	 and	 further	

expansion	 to	 the	 separate	 annex	 would,	 in	 the	 aggregate,	 exceed	 33%	 of	 the	

   5	 	 “Grandfathered	 structure”	 is	 not	 defined.	 	 As	 used	 in	 the	 zoning	 context,	 “grandfathered”	

typically	refers	to	uses	or	structures	that,	after	a	legislative	change,	no	longer	comply	with	zoning,	
but	 are	 nonetheless	 allowed	 to	 continue.	 	 See,	 e.g.,	 Town	 of	 Levant	 v.	 Seymour,	 2004 ME 115,	
¶¶	20-22,	855 A.2d 1159.	
6	

original	lodge’s	ground	area,	Wolfram	contends	that	Nebo	Lodge	can	expand	

no	further	and	thus	the	annex	violates	section	2.5.		

      [¶11]	 	 Wolfram’s	 interpretation	 is	 unsupported	 by	 the	 language	 of	 the	

Ordinance.	 	 Even	 strictly	 construed,	 the	 Ordinance	 clearly	 permits	 any	

nonconforming	structure	to	be	expanded	by	up	to	33%	of	the	ground	area	of	

the	previous	structure.		Here,	the	annex	expansion	does	not	exceed	33%	of	the	

ground	area	of	the	structure	that	it	replaced,	the	bungalow.		Any	expansions	

made	 to	 the	 lodge—a	 separate	 nonconforming	 structure—were	 irrelevant	

because	 section	2.5	 does	 not	 prohibit	 the	 expansion	 of	 multiple	

nonconforming	 structures	 on	 a	 single	 lot.	 	 See	 North	 Haven,	 Me.,	 Land-Use	

Ordinance	 §	 2.5.	 	 Instead,	 the	 33%	 ground	 area	 restriction	 applies	 to	 each	

individual	 nonconforming	 structure.	 	 See	 id.	 	 Because	 the	 property	 had	 two	

nonconforming	 structures—the	 annex	 and	 the	 lodge—each	 may	 be	 enlarged	

by	up	to	33%	of	the	ground	area	of	the	structure	that	it	replaced	and	comply	

with	section	2.5.		See	id.		

C.	   Willfully	Destroyed	Structure	

	     [¶12]		Wolfram	next	contends	that	the	annex	expansion	violated	section	

2.6	 of	 the	 Ordinance,	 which	 provides	 that	 “[a]ny	 non-conforming	 use	 or	
                                                                                                   7	

structure	 which	 is	 hereafter	 damaged	 or	 destroyed	 by	 fire	 of[6]	 cause	 other	

than	 the	 willful	 act	 of	 the	 owner	 of	 his	 agent,[7]	 may	 be	 restored	 or	

reconstructed	 to	 its	 original	 dimensions,	 and	 used	 as	 before.”	 	 North	 Haven,	

Me.,	 Land-Use	 Ordinance	 §	 2.6.	 	 Wolfram	 interprets	 section	 2.6	 to	 prohibit	

restoration	or	replacement	of	a	willfully	demolished	nonconforming	structure	

and	 to	 limit	 any	 restoration	 or	 replacement	 to	 the	 size	 of	 the	 original	

structure.			

        [¶13]	 	 We	 conclude	 that	 section	 2.6	 does	 not	 apply	 to	 a	 willful	

demolition	 for	 renovation	 purposes	 undertaken	 with	 municipal	 approval.		

Instead,	 section	 2.6	 concerns	 the	 repair	 or	 replacement	 of	 a	 nonconforming	

structure	 if	 damaged	 or	 destroyed	 by	 a	 fire	 or	 cause	 other	 than	 the	 owner’s	

willful	 act.	 	 See	 id.	 	 Wolfram’s	 interpretation	 would	 effectively	 prohibit	 any	

voluntary	 alteration	 of	 a	 nonconforming	 structure	 because	 a	 renovation	

would	 necessarily	 require	 “damage”	 undertaken	 intentionally	 by	 “the	 owner	

[or]	 his	 agent.”	 	 Id.	 	 More	 significantly,	 such	 an	 interpretation	 would	 conflict	

with	 section	 2.5,	 which	 unlike	 section	 2.6,	 directly	 addresses	 enlargements.		

Section	 2.5	 allows	 for	 expansion	 of	 any	 nonconforming	 structure,	 provided	


   6		The	Town	represented	at	oral	argument	that	this	provision	is	a	typographical	error	and	in	fact	

is	intended	to	state	“fire	or	cause.”		This	distinction	is	immaterial	to	our	analysis.	
   7		This	is	also	presumably	intended	to	state	“owner	or	his	agent.”			
8	

that	 the	 expansion	 does	 not	 exceed	 33%	 of	 the	 ground	 area	 of	 the	 previous	

structure.	 	 See	 North	 Haven,	 Me.,	 Land-Use	 Ordinance	 §	 2.5(B).	 	 Because	 we	

must	 interpret	 section	 2.6	 in	 the	 context	 of	 the	 entire	 ordinance	 scheme	 in	

order	“to	achieve	a	harmonious	result,”		Wister	v.	Town	of	Mount	Desert,	2009
ME 66,	¶	17,	974 A.2d 903,	and	section	2.5	expressly	allows	for	and	governs	

enlargements	of	nonconforming	structures,	section	2.6	does	not	apply	to	the	

annex.	

D.	    Twenty	Percent	Lot	Coverage	

       [¶14]		Wolfram	next	asserts	that	the	annex	violates	a	20%	lot	coverage	

restriction	 applicable	 to	 guest	 houses.	 	 Section	 4.1,	 titled	 “Guest	 House,”	

provides:		

       A.	    Only	one	guest	house	per	lot	
       B.	    Will	not	exceed	footprint	of	the	principal	structure	
       C.	    In	 no	 case	 shall	 all	 structures,	 including	 the	 guest	 house,	
              cover	more	than	20%	of	a	lot.	
       D.	    All	 other	 provisions	 of	 this	 Ordinance	 must	 be	 met	 before	
              building	a	guest	house.	
     		
North	 Haven,	 Me.,	 Land-Use	 Ordinance	 §	 4.1.	 	 “Guest	 house”	 is	 listed	 among	

the	permitted	structures	as	an	accessory	use	to	a	“single-family	dwelling	use.”		

Id.	 §	 1.6.	 	 “Guest	 house”	 is	 not	 defined;	 the	 Ordinance	 provides	 that	 “[t]erms	

not	 defined	 will	 have	 customary	 dictionary	 meaning.”	 	 Id.	 §	 1.5.	 	 Webster’s	

Dictionary	defines	“guesthouse”	as	“a	small	house	on	the	same	property	as	a	
                                                                                       9	

larger	main	house,	used	for	guests”	or	“a	free-standing	hotel	unit,	often	like	a	

cottage	 rented	 to	 guests.”	 	 Webster’s	 New	 World	 College	 Dictionary	 631	

(4th	ed.	2002).	

	     [¶15]		“Although	interpretation	of	an	ordinance	is	a	question	of	law,	we	

accord	 substantial	 deference	 to	 the	 Planning	 Board’s	 characterizations	 and	

fact-findings	as	to	what	meets	ordinance	standards.”		Bizier	v.	Town	of	Turner,	

2011 ME 116,	¶	8,	32 A.3d 1048 (quotation	marks	omitted).		“Undefined	.	.	.	

terms	.	.	.	contained	in	an	ordinance	must	be	construed	reasonably	with	regard	

to	both	the	objects	sought	to	be	obtained	and	to	the	general	structure	of	the	

ordinance	as	a	whole.”		Davis	v.	SBA	Towers	II,	LLC,	2009 ME 82,	¶	15,	979 A.2d
86 (quotation	marks	omitted).	

      [¶16]	 	 The	 BOA	 found	 that	 the	 proposed	 annex	 was	 not	 a	 guest	 house	

because	 the	 bedrooms	 would	 be	 used	 by	 Nebo	 Lodge	 employees,	 not	 paying	

guests,	 and	 further	 that	 the	 annex	 was	 not	 a	 single-family	 dwelling	 use	

because	 the	 kitchen	 was	 not	 internally	 accessible	 from	 the	 bedrooms.	 	 The	

BOA	 therefore	 determined	 that	 section	 4.1	 did	 not	 apply.	 	 This	 conclusion	 is	

supported	 by	 factual	 findings	 based	 on	 record	 evidence,	 and	 we	 discern	 no	

error	 of	 law.	 	 Neither	 the	 evidence	 nor	 the	 Ordinance	 compelled	 the	 BOA	 to	

find	and	conclude	that	the	annex	is	a	“guest	house,”	and	we	accord	deference	
10	

to	 the	 BOA’s	 ultimate	 characterization.8	 	 See	 Jordan	 v.	 City	 of	 Ellsworth,	 2003
ME 82,	¶	8,	828 A.2d 768.	

E.	        Conditional	Use	Standards	

           [¶17]		Wolfram	next	argues	that	the	BOA	failed	to	follow	section	6.5(A)	

of	 the	 Ordinance,	 which	 sets	 forth	 standards	 governing	 the	 issuance	 of	 a	

conditional	use	permit.		An	applicant	must	demonstrate	that	

           A. neither	the	proposed	use	nor	the	proposed	site	upon	which	the	
              use	 will	 be	 located	 are	 of	 such	 a	 character	 that	 the	 use	 will	
              have	an	adverse	impact	upon	the	value	or	quiet	possession	of	
              surrounding	 properties	 greater	 then	 [sic]	 would	 normally	
              occur	from	the	permitted	sue	[sic]	in	the	zoning	district;			
              	
           B. the	 proposed	 use	 will	 be	 compatible	 with	 the	 permitted	
              uses	.	.	.	within	the	district	in	which	it	is	located	.	.	.	.	
	
North	Haven,	Me.,	Land-Use	Ordinance	§	6.5(A)-(B).				

           [¶18]		The	BOA	compared	the	annex	use	to	permitted	uses	in	the	district	

and	concluded	that	the	use	“would	not	have	an	adverse	impact	on	the	value[9]	

or	 quiet	 possession	 of	 surrounding	 properties	 ‘greater	 than	 would	 normally	

occur	 from	 the	 permitted	 use	 in	 the	 zoning	 district.’”	 	 The	 BOA	 found,	 based	

      8		We	further	find	no	merit	to	Wolfram’s	argument	that	the	lodge	is	a	“guest	house”	and	therefore	

section	4.1	applies	to	the	Nebo	Lodge	property.		The	lodge	use	fits	squarely	within	the	definition	of	
a	“lodging	facility,”	see	North	Haven,	Me.,	Land-Use	Ordinance	§	1.6	(defining	“lodging	facility”	as	“A	
building	 in	 which	 rooms	 are	 offered	 for	 overnight	 accommodations,	 with	 or	 without	 meals,	 for	
compensation.”).	

      9	
     	 The	 BOA	 noted	 that	 there	 was	 no	 evidence	 submitted	 as	 to	 the	 impact	 of	 the	 use	 on	
surrounding	property	values.	
                                                                                     11	

on	 competent	 record	 evidence,	 that	 not	 only	 would	 there	 be	 no	 adverse	

impact,	 but	 in	 fact	 the	 change	 in	 use	 would	 ameliorate	 noise	 and	 visual	

impacts	 because	 the	 annex	 would	 be	 used	 to	 store	 recycling,	 trash,	 and	

bicycles	 inside.	 	 The	 expansion	 would	 also	 reduce	 car	 traffic	 because	

employees	 would	 sleep	 on	 site.	 	 Contrary	 to	 Wolfram’s	 contention,	 the	 BOA	

was	not	required	to	consider	the	Nebo	Lodge	property	use	as	a	whole	because	

the	evidence	did	not	compel	a	finding	that	there	was	a	“substantial	increase	or	

expansion	 in	 the	 volume	 or	 intensity	 of”	 the	 inn	 and	 restaurant	 use.	 	 North	

Haven,	Me.,	Land-Use	Ordinance	§	6.3.	

	     [¶19]	 	 The	 BOA	 did	 not	 err	 in	 applying	 the	 Ordinance,	 and	 its	 finding	

that	the	annex	use	would	not	have	an	adverse	impact	on	the	quiet	possession	

of	 surrounding	 properties	 is	 supported	 by	 substantial	 evidence.	 	 See	

Passadumkeag	Mountain	Friends	v.	Bd.	of	Envtl.	Prot.,	2014 ME 116,	¶¶	12-14,	

102 A.3d 1181.	

F.	   Due	Process	

	     [¶20]		Finally,	Wolfram	argues	that	his	due	process	rights	were	violated	

by	 bias	 and	 ex	 parte	 communications.	 	 “An	 administrative	 process	 may	 be	

infirm	if	it	creates	an	intolerable	risk	of	bias	or	unfair	advantage.”		Zegel	v.	Bd.	

of	 Soc.	 Worker	 Licensure,	 2004 ME 31,	 ¶	 16,	 843 A.2d 18.	 	 Ex	 parte	
12	

communications	 implicate	 the	 due	 process	 rights	 of	 the	 excluded	 party	 and	

will	 be	 grounds	 to	 vacate	 a	 “decision	 if,	 as	 a	 result	 of	 [the]	 communications,	

the	 decision	 results	 in	 ‘procedural	 unfairness,’”	 which	 calls	 into	 question	 the	

integrity	and	fairness	of	the	decision.		Duffy,	2013 ME 105,	¶	18,	82 A.3d 148.		

Procedural	 errors	 are	 harmless	 and	 will	 not	 be	 grounds	 to	 vacate	 a	 decision	

unless	 they	 are	 inconsistent	 with	 substantial	 justice	 and	 result	 in	 prejudice.		

See	 Zegel,	 2004 ME 31,	 ¶	 17,	 843 A.2d 18.	 	 Whether	 the	 effect	 of	 bias	 and	

procedural	 unfairness	 denies	 a	 party	 due	 process	 is	 a	 question	 of	 law	

reviewed	de	novo.		See	State	v.	Jones,	2012 ME 126,	¶	35,	55 A.3d 432.	

       [¶21]	 	 Wolfram	 identifies	 emails	 in	 the	 administrative	 record,	 mostly	

between	Nebo	Lodge	representatives	and	members	of	the	Planning	Board,	as	

the	 primary	 evidence	 supporting	 his	 contention	 that	 his	 due	 process	 rights	

were	violated.		None	of	those	communications,	however,	implicates	the	BOA’s	

impartiality.	 	 Many	 emails	 are	 correspondence	 between	 Nebo	 Lodge	 and	

Town	officials	directed	at	complying	with	the	permit	process,	the	Ordinance,	

and	 other	 applicable	 standards	 prior	 to	 the	 Planning	 Board	 hearing.		

Assuming	the	emails	were	improper	ex	parte	communications,	this	would	not	

be	a	basis	to	vacate	the	BOA’s	decision,	the	operative	decision	under	review,	

because	Wolfram	has	failed	to	point	to	any	evidence	that	the	communications	
                                                                                                 13	

in	fact	affected	that	decision.		See	Fitanides	v.	City	of	Saco,	2015 ME 32,	¶	22,	

113 A.3d 1088 (stating	that	a	biased	statement	by	a	municipal	officer	who	is	

not	 a	 member	 of	 the	 municipal	 decision-making	 board,	 without	 more,	 is	

insufficient	 to	 impute	 bias	 to	 the	 board). Wolfram’s	 contention	 that	 the	

procedural	unfairness	was	endemic	to	the	entire	process	before	the	Town	is	

unsupported	and	unpersuasive.10		Because	there	is	a	dearth	of	evidence	in	the	

record	that	the	BOA	decision	was	the	product	of	bias	or	procedural	unfairness,	

we	conclude	that	the	decision	did	not	violate	Wolfram’s	due	process	rights.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	     	      	     	      	
	
Matthew	 D.	 Manahan,	 Esq.,	 and	 Catherine	 R.	 Connors,	 Esq.	 (orally),	 Pierce	
Atwood	 LLP,	 Portland,	 for	 appellants	 Steven	 Wolfram	 and	 the	 Mullins	
Development	Trust	
	
Paul	L.	Gibbons,	Esq.	(orally),	Camden,	for	appellee	Town	of	North	Haven	
	
Thomas	 B.	 Federle,	 Esq.	 (orally),	 Federle	 Law,	 LLC,	 Portland,	 for	 appellees	
Nebo	Lodge,	Inc.,	and	Nebo	Real	Estate,	LLC	
	
	
Knox	Superior	Court	docket	number	AP-2014-45	
FOR	CLERK	REFERENCE	ONLY	
	

    10		There	was	no	competent	evidence	in	the	record	that	statements	attributed	to	the	BOA	chair	

by	 Wolfram	 were	 in	 fact	 made.	 	 We	 note	 that	 although	 four	 members	 of	 the	 BOA	 recused	
themselves	because	of	conflicts,	Wolfram	did	not	move	at	the	hearing	for	the	chair	to	recuse.